United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Cincinnati, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-0919
Issued: July 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2014 appellant, through counsel, timely appealed an October 28, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for the period
October 11, 2011 through February 24, 2012.

1
2

5 U.S.C. §§ 8101-8193 (2006).

The record on appeal contains evidence received after OWCP issued its October 28, 2013 decision. The Board
is precluded from considering evidence that was not in the case record at the time OWCP issued its final decision.
20 C.F.R. § 501.2(c)(1) (2014).

FACTUAL HISTORY
Appellant, a 56-year-old clerk, has an accepted claim for left plantar nerve lesion, which
arose on or about August 14, 2006.3 OWCP authorized left foot surgery, which was performed
on January 16, March 23, and April 7, 2007. Effective August 8, 2007, appellant returned to
work in a part-time (four hours per day), limited-duty capacity. She increased to a six-hour
workday in December 2007. In May 2009, appellant reverted to working four-hour days due to
her left foot condition. On July 22, 2009 she stopped work entirely because of an unrelated
lower back problem. OWCP subsequently accepted that appellant sustained injuries to her
lumbar spine and bilateral upper extremities on or about October 28, 2009 (claim number
xxxxxx607). There are numerous references in the record to appellant having received wageloss compensation under claim number xxxxxx607; however, that information is not
independently verifiable because the record in claim number xxxxxx607 is not available for
review by the Board. Under the current left foot injury (claim number xxxxxx634), OWCP paid
wage-loss compensation -- four hours per day -- for the period January 1 through
November 19, 2010.4
Dr. John Kelly, a Board-certified neurologist, provided a January 6, 2011 work capacity
evaluation (Form OWCP-5c) indicating that appellant was totally disabled due to her accepted
left foot condition. He also treated appellant with respect to her lumbar and bilateral upper
extremity conditions. Dr. Kelly’s January 6, 2011 OWCP-5c did not reference appellant’s
October 28, 2009 employment injury; however, he noted that she had chronic lumbar pain.
On March 4, 2011 appellant accepted a limited-duty assignment as a modified clerk. The
position was written as a full-time (eight hours/day) assignment; however, a handwritten notation
indicated that she was only expected to work a four-hour shift. Appellant was assigned to the
rewrap area where her duties included repairing damaged mail, manually facing mail into trays,
and hand cancelling mail. The physical requirements of the modified clerk assignment included
sitting, simple grasping, and lifting letters weighing one to three ounces. The typewritten
March 3, 2011 limited-duty job offer references the current OWCP claim number; however,
there is another handwritten notation referencing claim number xxxxxx607.
Appellant’s return to limited-duty work was short-lived, lasting less than two weeks. On
May 8, 2011 she filed a claim for wage-loss compensation (Form CA-7) for the period March 12
through May 6, 2011. Appellant requested four hours of wage-loss compensation per day with
respect to her accepted left foot injury.5

3

Appellant attributed her left foot condition to walking and standing on concrete floors. She worked full time
prior to her August 2006 left foot injury. Appellant previously underwent left foot surgery for treatment of Morton’s
neuroma in 2000.
4

Payment records for the current claim indicate that during the early part of 2010 appellant also received
compensation for four hours per day under claim number xxxxxx607.
5

A June 20, 2011 acknowledgement/development letter from OWCP noted that appellant also requested four
hours of wage-loss compensation per day with respect to her back injury under claim number xxxxxx607.

2

Dr. Theodore Toan Le, a Board-certified orthopedic surgeon and OWCP referral
physician, examined appellant on June 27, 2011. He indicated that the only residual with respect
to appellant’s foot condition was chronic pain. There was no evidence of decreased sensation or
weakness of the left foot. Dr. Le also noted that appellant would benefit from therapy for
strengthening, followed by enrollment in a work-hardening/conditioning program. He also
suggested a functional capacity evaluation to determine appellant’s baseline and to see if she
could perform light to medium work. Dr. Le completed a work capacity evaluation (OWCP-5c)
that noted that appellant could only work four hours a day. He also noted it was unlikely she
would be able to increase to an eight-hour workday. Dr. Le imposed restrictions with respect to
sitting (four to six hours), walking (one to two hours), standing (one to two hours), twisting (one
to two hours), and bending/stooping (one to two hours). Additionally, he precluded all squatting,
kneeling, and climbing. Dr. Le also imposed a four-hour limitation with respect to pushing (no
more than 20 pounds), pulling (no more than 20 pounds), and lifting (no more than 10 pounds).
In a July 8, 2011 report, Dr. Kelly indicated that appellant had restrictions with respect to
her August 14, 2006 and October 28, 2009 work-related injuries. He noted that in March 2011
the employing establishment offered appellant a job that was primarily performed in a sitting
position, but required her to move around from machine to machine. Dr. Kelly further noted that
the position was located at a large postal facility, such that appellant had to walk a fairly long
distance just to get to her workstation. After returning to work in March 2011, appellant’s foot
pain increased and progressively worsened. He described radiating left leg pain down to
appellant’s foot. It became so severe that she left work on March 12, 2011, and did not return.
Dr. Kelly explained that appellant’s primary issue was severe, burning, left foot pain that
prevented her from standing/walking more than one hour per day. Any more than that resulted
in intolerable radicular pain. Although appellant’s job was part time (four hours per day) with
less than one hour standing, she could only tolerate her March 2011 limited-duty assignment one
day at a time. Dr. Kelly indicated that appellant could not perform her assigned duties on
consecutive days without experiencing severe, intolerable pain. He further explained that the
increased pain in her left foot altered appellant’s gait, which in turn aggravated her lumbar
conditions associated with the October 28, 2009 employment injury.
As of March 12, 2011, Dr. Kelly imposed the following restrictions: (1) no standing or
walking more than 2 minutes at one time or more than 20 minutes per workday; (2) no sitting
more than 30 minutes at one time or more than 3 hours per workday; (3) must be allowed to rest
supine periodically and at unscheduled intervals; (4) must be allowed to elevate left leg as
needed; (5) no bending, stooping, or crawling; and (6) no use of stairs or steps. He indicated that
the above-noted restrictions pertained to both the 2006 and 2009 employment injuries because
both conditions were presently impairing. Dr. Kelly further indicated that because these
restrictions were incompatible with even light sedentary activity, appellant was temporarily
totally disabled until further notice.
By decision dated July 29, 2011, OWCP denied wage-loss compensation for the period
March 12 through May 6, 2011. The Branch of Hearings and Review would later affirm this
decision.
In an August 11, 2011 report, Dr. Kelly clarified his earlier findings, noting that
appellant’s left foot pain was due to plantar neuritis. He further explained that the pain altered

3

her gait, which in turn aggravated appellant’s lumbar sprain and degenerative disc disease
associated with her October 28, 2009 work injury. Dr. Kelly reiterated appellant’s July 8, 2011
work restrictions.
Appellant submitted a Form CA-7 for lost wages during the period May 7 through
August 26, 2011.
In an October 21, 2011 report, Dr. Kelly continued the work restrictions previously noted
in his July 8 and August 11, 2011 reports. He also noted that the employing establishment had
been unable to accommodate appellant’s restrictions. Additionally, Dr. Kelly explained that he
originally apportioned appellant’s limitations equally to her left foot and lumbar conditions,
which was entirely arbitrary. He further explained that, if one were to ignore appellant’s plantar
lesion, she would still have to be off work solely for the conditions associated with her
October 28, 2009 work injury.6
In a November 8, 2011 decision, OWCP denied appellant’s claim for wage-loss
compensation for the period May 7 through August 26, 2011. By decision dated December 12,
2011, the Branch of Hearings and Review affirmed OWCP’s July 29, 2011 decision regarding
entitlement to compensation for the period March 12 through May 6, 2011.
On May 7, 2012 appellant filed a claim for compensation (Form CA-7) for the period of
August 27 through October 7, 2011.
In a May 15, 2012 development letter, OWCP noted that appellant was claiming four
hours of compensation per day with respect to her August 14, 2006 left foot injury while
currently receiving four hours of wage-loss compensation per day for her October 28, 2009 back
injury. It provided a synopsis of the previously denied compensation claims dating back to
March 12, 2011, and advised appellant to submit medical evidence to support her latest claim for
the period August 27 through October 7, 2011.
OWCP did not receive any additional medical evidence during the allotted timeframe.
Consequently, by decision dated June 20, 2012, it denied wage-loss compensation for the
claimed period August 27 through October 7, 2011.
Appellant’s counsel requested a hearing, which was held on October 15, 2012. In a
December 6, 2012 decision, the Branch of Hearings and Review affirmed OWCP’s June 20,
2012 decision. The hearing representative found that the evidence failed to establish a
recurrence of disability from August 27 through October 7, 2011, causally related to appellant’s
August 14, 2006 left foot injury.
On January 17, 2013 appellant filed a claim for compensation (Form CA-7) for the period
October 11, 2011 through February 24, 2012. She sought four hours of lost wages per day over
the claimed period.

6

Dr. Kelly indicated that, with the exception of having to elevate her left leg, the other five work restrictions
equally applied to appellant’s left foot and lumbar conditions.

4

In a January 31, 2013 report, Dr. Kelly noted that he initially evaluated appellant on
May 13, 2008 for a left plantar nerve lesion. Her prior treatment included corticosteroid
injections, nonsteroidal anti-inflammatory drugs, and surgical intervention failed, which failed to
improve appellant’s painful lesion of the left plantar nerve. Dr. Kelly also noted that appellant’s
left foot pain was aggravated by work activities, which included walking, standing, lifting,
pushing/pulling, and any form of weight-bearing activity. He further noted that to date,
appellant’s clinical signs and symptoms remained consistent with left plantar nerve
lesion/impingement, secondary to inflammation and fibrosis (scar tissue). Dr. Kelly indicated
that appellant’s current left foot condition was a chronic residual of the plantar lesion and
subsequent surgical intervention. He also described the treatment appellant received, including a
recent implantation of a spinal cord stimulator, which Dr. Kelly noted had provided some
positive benefit. But given the long-standing history and duration of appellant’s symptoms, her
prognosis for a complete recovery was poor.
Dr. Kelly chronicled appellant’s foot-related limited-duty status between 2007 and 2009,
when she stopped working part time (four hours/day) due to a separate work-related lumbar
injury. He explained that were it not for the lumbar injury, she would still be working, and
would still be restricted to four-hour workdays. Regarding the unrelated lumbar injury,
Dr. Kelly noted that in March 2011, Dr. Michael A. Grefer, a Board-certified orthopedic
surgeon, released appellant to return to work with the understanding that she would remain on a
four-hour workday consistent with her previous permanent restriction related to the plantar nerve
injury. However, appellant was unsuccessful in continuing the four-hour workday due to
aggravation of both her back and foot injuries. Dr. Kelly indicated that she recently completed a
work-hardening program, and with the spinal cord stimulator she was hopefully prepared to
return to work on a sustained basis with permanent restrictions.
Appellant’s permanent work restrictions with respect to her accepted left foot condition
included: (1) no repetitive lifting of 10 pounds or greater, or more than 3 times per hour; (2) no
standing or walking more than 10 minutes per hour or more than 30 minutes per work shift; and
(3) no working more than 4 hours per day or more than 20 hours per week.
Regarding appellant’s October 28, 2009 lumbar injury under claim number xxxxxx607,
Dr. Kelly imposed the same above-noted permanent restrictions with respect to lifting and
standing/walking. He also precluded bending and stooping, but did not specifically include a 4hour workday and/or 20-hour weekly limitation.
In a March 4, 2013 development letter, OWCP noted that appellant requested four hours
per day under her left foot claim, while currently receiving four hours of wage-loss
compensation per day under claim number xxxxxx607. Additionally, it advised her to submit
medical evidence to support disability for the claimed period (October 11, 2011 to
February 24, 2012).
Appellant’s counsel submitted Dr. Kelly’s lumbar-related treatment records covering the
period March 30 through October 17, 2011. The treatment records reveal that he initially
believed appellant’s March 2011 work stoppage was due to deconditioning. Dr. Kelly also
initially attributed appellant’s left leg and left foot complaints to lumbar radiculopathy.
However, in July 2008, he noted that her severe burning pain in the left leg and left foot was

5

multi-factorial. Dr. Kelly explained that the pain was in part due to the plantar nerve lesion, but
predominately due to lumbar radiculitis associated with appellant’s 2009 claim. In his
October 17, 2011 treatment notes, he reiterated that her left lower extremity pain was
predominately due to lumbar radiculitis.
In an April 19, 2013 decision, OWCP denied wage-loss compensation for the period
October 11, 2011 through February 24, 2012. It found, inter alia, that appellant admittedly
stopped work due to her back condition, and Dr. Kelly indicated that she was totally disabled due
to her back condition. Consequently, appellant failed to establish a recurrence of disability for
the period October 11, 2011 through February 24, 2012.
Appellant’s counsel requested a hearing, which was held on September 16, 2013.
By decision dated October 28, 2013, the Branch of Hearings and Review affirmed
OWCP’s denial of wage-loss compensation for the period October 11, 2011 through
February 24, 2012.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.7 Recurrence of disability also means an inability to work that takes place
when a light-duty assignment made specifically to accommodate an employee’s physical
limitations due to her work-related injury or illness is withdrawn or when the physical
requirements of such an assignment are altered so that they exceed her established physical
limitations.8 Generally, a withdrawal of a light-duty assignment would constitute a recurrence of
disability where the evidence established continuing injury-related disability for regular duty.9 A
recurrence of disability does not apply when a light-duty assignment is withdrawn for reasons of
misconduct, nonperformance of job duties or other downsizing or where a loss of wage-earning
capacity determination is in place.10
Absent a change or withdrawal of a light-duty assignment, a recurrence of disability
following a return to light-duty may be established by showing a change in the nature and extent
of the injury-related condition such that the employee could no longer perform the light-duty
assignment.11

7

20 C.F.R. § 10.5(x).

8

Id.

9

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6a(4) (June 2013).

10

20 C.F.R. §§ 10.5(x), 10.104(c) and 10.509; see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Recurrences, Chapter 2.1500.2b (June 2013).
11

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

6

Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, she has the burden of establishing that the recurrence is causally related to the
original injury.12 This burden includes the necessity of furnishing evidence from a qualified
physician who concludes that the condition is causally related to the employment injury.13 The
physician’s opinion must be based on a complete and accurate factual and medical history and
supported by sound medical reasoning.14
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists and social workers are not considered “physician[s]” as defined under FECA.15
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.16
ANALYSIS
In early March 2011, appellant returned to work in a part-time, limited-duty capacity
after having been off work since July 2009. Her return to limited-duty work lasted less than two
weeks. Appellant stopped work on March 12, 2011, and subsequently filed several claims for
compensation (CA-7 forms) seeking four hours of wage-loss compensation per day for the
period March 12, 2011 through February 24, 2012. OWCP issued a series of decisions denying
wage-loss compensation for the entire claimed period. The only period currently before the
Board is October 11, 2011 through February 24, 2012. However, the record lacks sufficient
evidence for the Board to render an informed decision regarding appellant’s entitlement to
compensation for the claimed period.
It is evident from the various decisions dating back to July 29, 2011 that OWCP relied in
part on information obtained from appellant’s other claim (xxxxxx607).17 But it failed to include
the relevant information it relied on in the current claim. For example, OWCP adjudicated
appellant’s March 12, 2011 work stoppage as a recurrence of disability based on her having
returned to work in a limited-duty capacity. According to Dr. Kelly, the March 3, 2011 limitedduty job offer was based on restrictions provided by Dr. Grefer, who treated appellant for her

12

20 C.F.R. § 10.104(b); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5
and 2.1500.6 (June 2013).
13

See S.S., 59 ECAB 315, 318-19 (2008).

14

Id. at 319.

15

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

16

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a
physician assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified
physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1)
(January 2013).
17

The October 28, 2013 decision currently on appeal specifically referenced appellant’s October 28, 2009 injury,
including the accepted conditions and her receipt of wage-loss compensation under that particular claim.

7

lumbar condition. However, the current record does not include a contemporaneous narrative
medical report from Dr. Grefer.18
To properly evaluate appellant’s claim for compensation, the Board must have a thorough
understanding of the type of limited-duty work made available to appellant and whether the
position was consistent with her documented medical restrictions. Thus far, the only
contemporaneous medical evidence regarding appellant’s left foot limitations is a January 6,
2011 work capacity evaluation (OWCP-5c) from Dr. Kelly, who at the time found her totally
disabled.19
To the extent the March 3, 2011 limited-duty job offer was based on
contemporaneous limitations imposed by Dr. Grefer, that information should be included in the
current record.
Decisions on claims are based on the written record, which may include forms, reports,
letters, and other evidence of various types such as photographs, videotapes or drawings.20
Evidence may not be incorporated by reference, nor may evidence from another claimant’s case
file be used.21 Evidence contained in another of the claimant’s case files may be used, but a copy
of that evidence should be placed into the case file being adjudicated.22 All evidence that forms
the basis of a decision must be in that claimant’s case record.23 In this instance, OWCP relied on
evidence and information obtained from appellant’s other claim, but neglected to include that
information in the current case record.
Based on the record available to the Board, it is unclear whether the limited-duty position
appellant accepted on March 4, 2011 was designed in part to accommodate her left foot
condition. It is also unclear from the record why the offered position, which was originally
written as a full-time job, was changed to part time (four hours per day).24 Furthermore, OWCP
appears to have disregarded Dr. Le’s June 27, 2011 findings without explanation. Dr. Le
examined appellant at OWCP’s behest and found that she continued to have residuals from her
accepted left foot employment injury. He completed a work capacity evaluation (OWCP-5c)
18

The record includes an October 19, 2010 work status form report from Dr. Grefer indicating that appellant was
capable of sedentary work. The comments section of the form includes the notation “frequent position changes.”
19

There are additional treatment records from January and February 2011; however, the caregiver was not a
“physician” as defined under FECA. See supra notes 15 and 16.
20

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5a
(June 2011).
21

Id.

22

Id.

23

Id.

24

Accurate information regarding appellant’s employment duties is essential to determining whether she suffered
a recurrence of disability. The employing establishment is responsible for submitting to OWCP all relevant and
probative factual and medical evidence in its possession, or which it may acquire through investigation or other
means. 20 C.F.R. § 10.118. As evidence appearing in the employer’s files is not generally available to claimants,
the employing establishment must assemble and submit such evidence. Federal (FECA) Procedure Manual, Part 2 -Claims, Initial Development of Claims, Chapter 2.800.4(b) (June 2011).

8

which noted that appellant could only work four hours a day with restrictions. Dr. Le also
indicated that it was unlikely that she would be able to increase to an eight-hour workday.
Ostensibly, his June 27, 2011 second opinion report supports appellant’s claim for four hours of
lost wages due to her left foot condition. However, OWCP has offered no explanation for its
apparent disregard for the second opinion examiner’s findings.
Because the record lacks sufficient evidence for the Board to render an informed
decision, the case shall be remanded to OWCP for further development. After OWCP has
developed the record consistent with the above-noted directive, it shall issue a de novo decision
regarding appellant’s claim for wage-loss compensation for the period October 11, 2011 through
February 24, 2012.
CONCLUSION
The case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 28, 2013 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: July 21, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

